Name: Commission Regulation (EEC) No 3887/88 of 13 December 1988 amending Regulation (EEC) No 4130/87 laying down conditions for the entry of fresh table grapes of the variety Emperor (Vitis vinifera cv) falling within CN code 0806 10 11
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 88 Official Journal of the European Communities No L 346/23 COMMISSION REGULATION (EEC) No 3887/88 of 13 December , 1988 amending Regulation (EEC) No 4130/87 laying down conditions for the entry of fresh table grapes of the variety Emperor (Vitisvinifera cv) falling within CN code 0806 10 11 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European . Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3174/88 (2), and in particular Article 11 thereof, Whereas Commission Regulation (EEC) No 4130/87 (3) laid down conditions for the entry of fresh table grapes of the variety Emperor (Vitis vinifera cv) falling within CN code 0806 10 11 ; whereas these conditions are exercised by the presentation of a certificate of authenticity meeting the requirements laid down in that Regulation ; Whereas, in order to increase the efficiency and substan ­ tiating power of this certificate, the term 'or printed seal' should no longer appear in box 12 of Annex I ; HAS ADOPTED THIS REGULATION : Article 1 In Annex I, box 11 , of Regulation (EEC) No 4130/87, '-or printed seal ' is hereby deleted. Article 2 This Regulation shall enter into force on 1 January 1989 . Nevertheless, notwithstanding Article 1 , until 31 January 1989 the grapes referred to in Article 1 of Regulation (EEC) No 4130/87 shall be admitted to the CN codes indicated in the latter Article on presentation of a certificate of authenticity corresponding to the specimen in Annex I of that Regulation but bearing the words 'or printed seal'. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 298, 31 . 10 . 1988 , p. 1 . 0 OJ No L 387, 31 . 12. 1987, p . 16.